Citation Nr: 1409187	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-10 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to recognition of the appellant as the Veteran's surviving spouse for VA purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her father


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to March 1972.  He died in September 2007.  The appellant is his widow.

The matter on appeal arose from an April 2008 administrative denial by the Pension Maintenance Center at the RO in St. Paul, Minnesota.  The appellant testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in August 2011.  A transcript of the hearing is in the file.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in May 2005; the appellant filed a petition for divorce in 2006; however, a judgment for divorce was not entered.

2.  The appellant did not continuously cohabitate with the Veteran until his death and their separation is not shown to have been caused by the Veteran. 


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of VA benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VCAA also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

Here, the RO did not send the appellant a VCAA notice letter informing her of the evidence needed to establish entitlement to recognition as the surviving spouse of the Veteran.  The appellant, however, is not prejudiced by this VCAA notice failure as she and her representative have demonstrated an actual knowledge of what is necessary to be recognized as the Veteran's surviving spouse in this case.  Indeed, the appellant has readily admitted she and the Veteran separated in February 2006, but asserts that their separation was only temporary and for purposes of convenience.  Accordingly, the Board concludes that any failure to provide VCAA compliant notice was indeed harmless as the appellant has actual knowledge of what is required to substantiate her appeal.  Moreover, a "reasonable person" would be expected to understand from the law, regulations, and analysis contained in statement of the case as to what would be necessary to gain recognition as the Veteran's surviving spouse.

Concerning the VA's duty to assist, the Veteran's own statements to VA prior to his death, his medical records, his death certificate, marriage certificate, as well as the appellant's statements of argument have been associated with the record.  Neither the appellant nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

The appellant also testified before the undersigned in August 2011.  With respect to the hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c) (2) requires that the "hearing officer" who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the current appellate issue was noted at the beginning of the hearing and testimony was provided concerning the issue on appeal.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2), nor have they identified any prejudice in the conduct of the hearing.

The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issue on appeal were insignificant and non-prejudicial to the appellant.  The appellant has been accorded ample opportunity to present evidence and argument in support of her claim.  See 38 C.F.R. § 3.103 (2013).  Accordingly, the Board will address the issue on appeal. 

At present, the term "surviving spouse" means a person of the opposite sex (1) whose marriage to the veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a veteran at the time of that veteran's death; and (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (i.e., continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b). 

The requirement that there must be 'continuous cohabitation' from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.'  38 C.F.R. § 3.53(a).  

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).   

In Gregory v. Brown, 5 Vet. App. 108 (1993), the Court identified a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a Veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Id. at 112.  Second, the separation must have been procured by the Veteran or due to his misconduct, with the fault determination based on an analysis of the conduct at the time of separation.  Id.  The Court emphasized that the "without fault" requirement of the law was not a continuing one.  Rather, fault, or the absence of fault, is to be determined based on an analysis of conduct at the time of separation.  Id.  However, certain conduct subsequent to the time of separation may be relevant in an appropriate case with respect to the question of fault at the time of separation.  Still the mere acts of seeking divorce and failing to reconcile are not in and of themselves relevant to the question of fault, and, standing alone, do not constitute evidence of fault at the time of separation.  Id.  

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) further clarified that separation by mutual consent generally does not constitute desertion by a potential surviving spouse, such that a claimant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53(b) for the purpose of establishing recognition as the surviving spouse for death benefits.  The Federal Circuit explained that under a proper interpretation of 38 U.S.C.A. § 101(3), a spouse can qualify as a surviving spouse if a separation was procured by the Veteran without the fault of the surviving spouse, even if there was no misconduct by the Veteran.  Id.  Therefore, under a proper interpretation of section 3.53(b), a separation by mutual consent, without an intent to desert, does not break the continuity of cohabitation.  Id. at 1358.  However, the Federal Circuit added that a separation by mutual consent would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse, thus, breaking the continuity of cohabitation and precluding surviving spouse recognition in such instance.  Id. at 1357.

In this case, there is no dispute that the appellant and the Veteran were married in May 2005.  The Veteran's death certificate reflects that he died in September 2007 as a result of a vehicle accident.  The death certificate lists the appellant as the Veteran's surviving spouse.  The essential question in this case is whether the appellant and the Veteran continuously cohabitated from the date of their marriage until the date of the Veteran's death.  

The record reflects that in August 2006, the appellant requested apportionment of the Veteran's VA benefits on the basis that they were separated.  In her request, the appellant stated that she and the Veteran had been living in separate residences since February 2006.  In correspondence submitted in December 2006, the appellant reported that the Veteran was living with his aunt.  In support of her claim for apportionment, the appellant submitted a copy of a 6-month apartment lease which she had executed on July 6, 2006 for a rental apartment in Nacogdoches, Texas.  The lease expiration date was December 31, 2006.   

In correspondence received by VA in February 2007, the Veteran stated that as of October 2006, he and the appellant were separated.  The Veteran also stated that the appellant had filed for divorce.  He requested that the appellant be removed from his compensation award because they were separated.  On a VA Form 21-0788 that accompanied the correspondence, the Veteran wrote that he was securing another place of residence in the upcoming month.

VA awarded the appellant a special apportionment of the Veteran's VA benefits in a March 2007 administrative decision.  Notice of the decision was mailed to the Veteran and the appellant at two separate addresses in March 2007.  Notice to the appellant was sent to her address in Nacogdoches, Texas.  Notice to the Veteran was sent to a post office box in Lufkin, Texas.  

The appellant contacted VA on April 23, 2007 and reported that she had not received notice of the favorable apportionment decision.  On April 27, 2007, the appellant contacted VA again and indicated that while she was receiving her apportionment, she still had not received the official notification letter.  A new notice letter was subsequently mailed to her on September 2007, this time to a different address in Nacogdoches, Texas.  

As noted above, the record establishes that the Veteran died suddenly in September 2007 from a vehicle accident.  The appellant subsequently submitted an application for dependency and indemnity compensation (DIC) which was received by VA in November 2007.  In that application, the appellant indicated that she and the Veteran had lived continuously with the Veteran from the date of their marriage to the date of his death.  

At her August 2011 Board videoconference hearing, the appellant testified that although she and the Veteran were living in separate residences at the time of his death, they were in the process of reconciliation.  She stated that they maintained their separate residences only to avoid a financial burden caused by breaking her lease, which reportedly had a remaining obligation of three to four months.  The appellant acknowledged that she had indeed filed for divorce from the Veteran but stated she had "cancelled the proceedings."  The appellant's father testified that the appellant had informed him of her separation from the Veteran and of her intention to return home.  Her father noted that he had visited the appellant but was informed that she was going to stay and see if she could "make this work" with the Veteran.  He acknowledged that he had witnessed the Veteran and the appellant living together before the Veteran passed away.

After a review of all of the evidence in this case, the Board finds that the continuous cohabitation requirement has not been satisfied in this case.  One of two exceptions must apply before the appellant is allowed recognition as the Veteran's surviving spouse.  First, the evidence must show that any separation was due to the misconduct of or procured by the veteran without the fault of the surviving spouse.  Alternatively, the evidence must show that the separation was by mutual consent and that the parties lived apart for purposes of convenience, or any other reason which did not show intent on her part to desert the veteran. 

The undisputed evidence shows that the appellant and the Veteran began living apart in 2006.  The undisputed evidence also shows that the parties were not living together at the time of the Veteran's death in September 2007.  Indeed, the record reflects that the Veteran and the appellant had two separate mailing addresses and the appellant acknowledges that she and the Veteran were maintaining two separate residences when he died.  There is no indication in the evidence, nor does the appellant contend, that the separation was prompted or procured due to misconduct on the part of the Veteran.

Alternatively, the appellant argues that she has established the required 'continuous cohabitation' because her separation from the Veteran in 2006 was only temporary, based upon mutual consent, and was for the purposes of convenience.  While the record does not establish formal dissolution of the appellant's and the Veteran's marriage by a divorce decree, the appellant's act of filing for divorce in 2006 suggests intent on her part to end the marriage.  In addition, after the lease expired at the first Nacogdoches, Texas apartment at the end of December 2006, the appellant subsequently took up residence at yet another location.  She did not return to cohabitate with the Veteran.  Again, this shows intent on her part to permanently end the marriage.  

The appellant's representative argues that the record establishes separation and reconciliation as a "known behavior" of the Veteran and appellant, and thus, their separation prior to the Veteran's death was only temporary.  The Board finds this argument not compelling.  When the Veteran and the appellant previously separated and then reconciled in 2005, the Veteran promptly informed VA of each occurrence in writing, and specifically requested that his compensation award be adjusted accordingly.  As for the separation in 2006, the Veteran once again informed VA, in writing of that fact, and requested that the appellant be removed from his compensation award.  There was no subsequent submission from the Veteran indicating that he and the appellant had reconciled and were no longer separated prior to his death.  Thus, the Board finds that the "known behavior" of the Veteran, based on the limited evidence in the file, is that the Veteran kept VA of informed of changes his marital status and likely would have informed VA if he and the appellant were indeed reconciling and maintaining separate residences for only purposes of convenience.

The Board has considered the testimony of the appellant's father; however, in light of the aggregate record, the Board finds that his account does not establish that the appellant and the Veteran cohabited continuously from their marriage in 2005 until the Veteran's death in 2007.  

Regardless of whether the appellant was the legal spouse of the Veteran at the time of the Veteran's death, the Board finds that she had not lived with the Veteran continuously from the date of marriage to the date of the Veteran's death.  Accordingly, the appellant is not recognized the Veteran's surviving spouse for purposes of entitlement to VA benefits.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appellant is not entitled to recognition of the appellant as the Veteran's surviving spouse for VA purposes.



____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


